Action bv one of the beneficiaries named in a trust agreement (1) to compel one of the trustees to reconvey a parcel of real property in Suffolk Countv. a part of the trust res, pursuant to a provision in said agreement which renuired the trustees to reconvey on demand, and (2) to recover damages for the alleged *770breach o£ said agreement. The appeal is from an order and judgment (described in the notice of appeal as a judgment) granting summary judgment striking out the answer, and directing specific performance. Order and judgment (one paper) unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.